Ostrander, J.
{after stating the facts). The suit is brought upon the contract fo pay rent. Unless the contract was ended by the fire, the duty to pay the rent is clear. How did the fire affect the contract relations of thh parties? The leased premises were not destroyed. They were, a part of them, rendered untenantable until repaired. They can be repaired. No contract duty rests upon the landlord to repair them. No breach of any covenant in the lease by the landlord is made out. We are of opinion that upon the authority of our own.decisions, which have been referred to, the lease is in force.
*571It follows that the judgment is wrong and should be reversed and a new trial granted.
Bird, C. J., and Steere, Brooke, Fellows, and Stone, JJ., concurred with Ostrander, J.